                Case 1:16-cr-00809-VM Document 470-1 Filed 02/09/20 Page 1 of 1


      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK                                                       ORIGINAL
      ------------------------------------------------------X
      UNITED STATES OF AMERICA,
                                                                     ORDER
              -against-
                                                                     16 CR 809 (Vfyf;-=-··   =========-====n
      RANDY TORRES,                                                                 ;j    ,l) (;i~ Y ,II
                                                                                                  ._

                                      Defendant.                                    ii'• . · ''        "T 'JT
                                                                                                         '
      ------------------------------------------------------X

      VICTOR MARRERO, U.S.D.J.


              Upon the application of Andrew M. J. Bernstein, Esq., and Sam A. Schmidt, Esq.,

      counsel for RANDY TORRES, the defendant in the above captioned case;

              IT IS HEREBY ORDERED, that the METROPOLITAN CORRECTIONAL

      CENTER allow the following clothing to be admitted for RANDY TORRES, Register

      Number 19810-104. Mr. Torres is currently on trial before me.

                       1.       Up to 3 pairs of Slacks
                       2.       Up to 8 Shirts
                       3.       Up to 5 Ties
                       4.       Up to 8 Pairs of Socks
                       5.       Up to 3 Sweaters
                       6.       Up 5 Undershirts

              IT IS FURTHER ORDERED, that the METROPOLITAN CORRECTIONAL

      CENTER accept appropriate replacement clothing as needed during the trial which is

      expected to last another two (2) weeks.


      Dated: New York, New York
             February    :g7
                         ,2020
                        1
                                                                SO ORDERED:


USDCSDNY
DOCUMENT
ELECTRONICALLY FILED
nnc n,            ~O I tJi
D. , n.: FILED:_--+-_ f__ __ _
         Case 1:16-cr-00809-VM Document 470 Filed 02/09/20 Page 1 of 1


BERNSTEIN CLARKE & MOSKOVITZ
                         11 Park Place, Suite 914, New York, New York 10007
                      www.bcmlaw.com Tel. (212) 321-0087 Fax (917) 722-0930

                                                                                Andrew M. J. Bernstein
                                                                                       Lance A. Clarke
                                                                                  Joshua S. Moskovitz


VIA ECF and Fax

                                       February 09, 2020

Hon. Victor Marrero
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                           Re: United States v Randy Torres, et al
                                      16 CR 809 (VM)

Dear Judge Marrero,


On Monday February Yd, Mr. Torres was transferred from MDC to MCC. This transfer has had a
positive logistical impact on the trial. However, it has caused some minor complications in regard
to Mr. Torres's family picking up his used trial clothing and dropping off new or clean trial
clothing. It is my understanding that a new order directing MCC to accept new or replacement trial
clothing will alleviate any further complications. Accordingly, I am submitting a proposed Order
directing MCC to accept new or clean replacement trial clothing for Mr. Torres. I respectfully
request the Court to grant the attached Order. Thank you.



                                                    Respectfully submitted,



                                                    Andrew M. J. Bernstein, Esq.
                                                    Attorney for Defendant Randy Torres
                                                    BERNSTEIN CLARKE & MOSKOVITZ,
                                                    PLLC

                                                    Sam A. Schmidt, Esq.
                                                    Attorney for Defendant Randy Torres
                                                    THE LAW OFFICE OF SAM A. SCHMIDT
